MAINE SUPREME JUDICIAL COURT                                       Reporter of Decisions
Decision: 2014 ME 79
Docket:   Han-13-345
Argued:   May 13, 2014
Decided:  June 17, 2014

Panel:       SAUFLEY, C.J., and ALEXANDER, SILVER, MEAD, GORMAN, and JABAR, JJ.



                                 STATE OF MAINE

                                          v.

                                   DAN BROWN


ALEXANDER, J.

         [¶1] The State of Maine allows the direct sale of unpasteurized, or “raw,”

milk from farmers to consumers. Dan Brown, a farmer in Blue Hill, has sold raw

milk, dairy products, and other food items from a farm stand on his property and at

local farmers’ markets. Despite requests by the State, Brown has refused to obtain

a milk distributor’s license, refused to obtain a food establishment license, and

refused to label his milk containers to advise consumers that they contain raw,

unpasteurized milk.      Brown contends that he is exempt from state licensing

requirements because, eight years ago, a state official told him that he did not need

a license to sell milk; because bringing his milk production facility into compliance
2

with state sanitation standards is too expensive; and because the Town of Blue Hill

enacted an ordinance exempting him from compliance with state licensing laws.1

        [¶2] After considerable efforts to encourage Brown’s compliance, the State

brought a complaint against Brown for violations of state licensing and labeling

laws. Following a hearing, the Superior Court (Hancock County, A. Murray, J.)

entered a summary judgment determining that Brown unlawfully sold milk without

a milk distributor’s license as required by 7 M.R.S. § 2901-C(1) (2013); sold raw,

unpasteurized milk in containers that were not labeled “not pasteurized” as

required by 7 M.R.S. § 2902-B(1) (2013); and operated a food establishment

without a license as required by 22 M.R.S. § 2167 (2011).2                             For Brown’s

violations, the court imposed civil penalties totaling $1000 and costs of $132.

        [¶3]    Brown appeals, contending that summary judgment was improper

because (1) the State is equitably estopped from enforcing its licensing

requirements for raw milk distributors, (2) the Blue Hill ordinance exempts him

from the State’s licensing requirements, and (3) he substantially complied with raw

milk labeling requirements by posting a small sign at his farm stand. Brown also

    1
      Brown also suggests that unpasteurized milk is as safe to consume as pasteurized milk, that State
policies favoring the pasteurization of milk are unsound, and that the State’s licensing requirements for
the production and sale of raw milk are unjustified. These policy arguments are more appropriately
addressed to the Maine Legislature, and we do not address them further in this opinion.
    2
      Section 2167 has been amended since the complaint was filed against Brown, P.L. 2011, ch. 535, § 2
(effective Aug. 30, 2012), but not in any way that affects this appeal.
                                                                                  3

contends that the court imposed excessive penalties against him; abused its

discretion in not striking portions of the State’s complaint; and abused its

discretion in denying his motions to alter or amend the judgment, to stay, and for

findings of fact and conclusions of law. We affirm the judgment.

                                I. BACKGROUND

      [¶4] The following facts are drawn from the summary judgment record and

are undisputed. Brown operates a small farm in Blue Hill. Prior to 2006, Brown

sold unpasteurized dairy products from his home on a limited basis. In 2006,

Brown contacted the State Veterinarian to inquire about state law requirements

with respect to the sale of raw, unpasteurized milk.        At that time, the State

Veterinarian supervised the State’s Dairy Inspection Program under the Maine

Department of Agriculture’s Division of Animal Health and Industry. The State

Veterinarian advised Brown that he did not need a license to sell raw milk so long

as he did not advertise his sales. This position was apparently consistent with that

taken by a previous dairy inspector who had informed dairy farmers that the

unsolicited sale of raw milk did not require a license or permit.

      [¶5]     After consulting with the State Veterinarian, Brown spent

approximately $22,000 to improve his property to produce and sell dairy products

as well as food items such as canned vegetables and baked goods. From that time,

Brown sold his unpasteurized milk and milk products directly to consumers,
4

without a milk distributor’s license, from a farm stand located on his property and

occasionally at local farmers’ markets. Brown’s milk products were frequently

sold in containers that did not indicate that the milk products were unpasteurized.

Brown did post a small 8.5-by-11-inch sign on his farm stand stating that the milk

he sold was unpasteurized. Brown did not obtain a food establishment license to

operate his farm stand.

      [¶6] In 2009, the Department of Agriculture transferred regulation of the

dairy industry from the State Veterinarian to the Division of Quality Assurance and

Regulations (the Quality Assurance Division). After the change in authority, the

Quality Assurance Division reviewed the statutes and rules under its regulatory

authority and concluded that all persons who sell milk or milk products directly to

consumers must be licensed as milk distributors, regardless of whether they

actively advertise their products.

      [¶7] In late 2009, the Quality Assurance Division sent a letter to all milk

distributors in the state notifying them of its interpretation of the law and stating

that the Quality Assurance Division would begin identifying those milk

distributors operating without a license and would assist them with compliance

through inspection and licensing.     The fee for a milk distributor’s license is

twenty-five dollars for persons having annual sales or distribution of milk and milk

products of less than 100,000 pounds. 1 C.M.R. 01 001 329 § 3(B) (2007). The
                                                                                    5

license fee for persons engaged in the home manufacture and sale of foods is

twenty dollars. 1 C.M.R. 01 001 330 § 2(G) (2010).

       [¶8]   During 2011, an inspector from the Quality Assurance Division

informed Brown on multiple occasions that Brown needed a license to sell milk

and milk products to consumers.         In September of that year, an inspector

hand-delivered a letter to Brown informing him that it is unlawful to sell milk

products in their final form without a milk distributor’s license or to operate a food

sales establishment that sold dairy products without a license. The letter further

informed Brown that his milk products were improperly packaged and labeled.

The letter offered to assist Brown in expediting the licensing process and included

copies of the applicable laws and application forms. Brown continued to sell his

products without a license to distribute milk or to operate a food establishment.

      [¶9] In November 2011, the State filed a complaint in the Superior Court

alleging that Brown sold milk without a milk distributor’s license in violation of

7 M.R.S. § 2901-C(1), sold unpasteurized milk in containers that were not labeled

“not pasteurized” in violation of 7 M.R.S. § 2902-B(1), and operated a food

establishment selling dairy products without a license in violation of 22 M.R.S.
6

§ 2167.3 The complaint also alleged that samples of dairy products taken from

Brown’s farm stand in 2011 were found to be in violation of the Quality Assurance

Division’s bacteria-level standards.           The complaint sought an assessment of

monetary penalties and injunctive relief enjoining Brown from further violations.

        [¶10] In February 2012, Brown filed an answer and counterclaim in which

he argued that the State’s claims were barred by principles of equitable estoppel,

that the sign he posted at his farm stand substantially complied with the labeling

requirement for unpasteurized milk, and that an ordinance passed by the Town of

Blue Hill in 2011 exempted him from State licensing requirements. In the summer

of 2012, the parties filed cross-motions for summary judgment, and Brown filed a

motion to strike from the State’s complaint the paragraph alleging that samples of

Brown’s dairy products violated bacteria-level standards.

        [¶11] In April 2013, the court entered a summary judgment in favor of the

State on all three counts of the State’s complaint and denied Brown’s motion for

summary judgment. The judgment enjoined Brown from selling milk without a

license, selling unpasteurized milk without labeling it as such, and operating a food

establishment without a license, and set the matter for a hearing regarding civil



    3
      Pursuant to 22 M.R.S. § 2152 (4-A)(D) (2013), farm stands and farmers’ markets are required to
obtain a food establishment license only if they sell dairy or meat products.
                                                                                                       7

penalties.4 Shortly thereafter, Brown filed a motion to stay the injunction pending

appeal and a motion to alter or amend the judgment. See M.R. Civ. P. 59(e),

62(a), (d).

         [¶12] In June 2013, the court held a combined hearing regarding Brown’s

motions and the issue of penalties. At the conclusion of the hearing, the court

imposed $132 in costs and civil penalties in the amount of $1000, consisting of

$700 for two separate violations of both 7 M.R.S. §§ 2901-C(1) and 2902-B(1) and

$300 for two separate violations of 22 M.R.S. § 2167. Shortly thereafter, the court

denied Brown’s motion to stay and his motion to alter or amend the judgment.

Brown then filed a motion for findings of fact and conclusions of law pursuant to

M.R. Civ. P. 52(a), which the court likewise denied. This appeal followed.

                                         II. DISCUSSION

A.       Equitable Estoppel

         [¶13] Brown’s principal contention on appeal is that, as a result of the State

Veterinarian’s statement in 2006 that Brown did not need a license to distribute

milk to the public, the State is equitably estopped from requiring Brown to obtain a



     4
       Because a farm stand that primarily sells fresh produce and not dairy or meat products is not
considered a “food establishment” that is subject to licensing requirements, 22 M.R.S. § 2152(4-A)(D),
the court’s injunction barring Brown from operating his farm stand without a license applies only so long
as he continues to sell dairy products.
8

milk distributor’s license pursuant to 7 M.R.S. § 2901-C(1).5 In essence, Brown

contends that the State Veterinarian’s representations operate to forever preclude

the State from requiring Brown to comply with present or future laws or

regulations that the Legislature deems necessary to protect the public health and

safety with respect to the sale of milk.

        [¶14]     We have recognized that the doctrine of equitable estoppel may

prevent a governmental entity from discharging governmental functions or

asserting rights against a party who detrimentally relies on statements or conduct

of a governmental agency or official. Dep’t of Health & Human Servs. v. Pelletier,

2009 ME 11, ¶ 17, 964 A.2d 630; F.S. Plummer Co., Inc. v. Town of Cape

Elizabeth, 612 A.2d 856, 860 (Me. 1992). To prove equitable estoppel against a

governmental entity, the party asserting it must demonstrate that (1) the


    5
      As a preliminary matter, Brown contends that he is not subject to the licensing requirements for milk
distributors because he is not a “milk distributor” pursuant to 7 M.R.S. § 2900(8) (2013). Section 2900(8)
defines a milk distributor as “any person who offers for sale or sells to another person any milk or milk
products in their final form.” Brown does not contest that he “offers for sale or sells to another person
any milk or milk products in their final form,” id. Instead, Brown argues that he qualifies as a “milk
producer” pursuant to 7 M.R.S. § 2900(10) (2013) because he “operates a dairy farm and provides, sells
or offers milk or milk products for sale,” and that the terms “milk distributor” and “milk producer” are
mutually exclusive. Brown’s contention is without merit. Brown is unquestionably a “milk distributor”
as defined by the plain language of the statute, and the statute discloses no reason to ignore the common
and ordinary meaning of that term. See S.D. Warren Co. v. Bd. of Envtl. Prot., 2005 ME 27, ¶ 15,
868 A.2d 210 (“Unless the statute itself discloses a contrary intent, words in a statute must be given their
plain, common, and ordinary meaning, such as people of common intelligence would usually ascribe to
them.” (quotation marks omitted)), aff’d, 547 U.S. 370 (2006). Further, Brown is subject to the licensing
requirements for milk distributors precisely because he sells milk products in their final form directly to
consumers. See 7 M.R.S. §§ 2900(8), 2901-C(1) (2013).
                                                                                     9

governmental official or agency made misrepresentations, whether by misleading

statements, conduct, or silence, that induced the party to act; (2) the party relied on

the government’s misrepresentations to his or her detriment; and (3) the party’s

reliance was reasonable. Pelletier, 2009 ME 11, ¶ 17, 964 A.2d 630; Kittery Retail

Ventures, LLC v. Town of Kittery, 2004 ME 65, ¶ 34, 856 A.2d 1183; Dep’t of

Human Servs. v. Bell, 1998 ME 123, ¶ 8, 711 A.2d 1292. When reviewing a

defense of equitable estoppel against a governmental entity, “we consider the

totality of the circumstances, including the nature of the particular governmental

agency, the particular governmental function being discharged, and any

considerations of public policy arising from the application of estoppel to the

governmental function.” Town of Union v. Strong, 681 A.2d 14, 19 (Me. 1996)

(citing Me. Sch. Admin. Dist. No. 15. v. Raynolds, 413 A.2d 523, 533 (Me. 1980)).

      [¶15]    Because the doctrine of equitable estoppel requires “clear and

satisfactory proof,” we have applied it “carefully and sparingly.” Vacuum Sys.,

Inc. v. Bridge Constr. Co., 632 A.2d 442, 444 (Me. 1993). This is particularly the

case when a party seeks to apply the doctrine against a government agency.

Perhaps because the vigor with which regulations are enforced is often subject to

governmental discretion—which is in turn informed by policy choices, priorities,

and resources—we have never applied the doctrine of equitable estoppel to bar the

enforcement of a law or regulation that protects the health and safety of consumers
10

by placing reasonable controls on the sale of food or other consumer goods. Thus,

Brown asks us to extend the doctrine of equitable estoppel beyond where we have

applied it in the past.

       [¶16] In light of this background, we consider whether to apply the doctrine

of equitable estoppel under the totality of the circumstances presented by the

summary judgment record before us. On appeal from the grant of the State’s

motion for summary judgment, we independently examine the parties’ statements

of material facts and the portions of the record referred to in those statements in the

light most favorable to the party against whom judgment was granted to determine

if a genuine issue of material fact exists and if the successful party was entitled to

judgment as a matter of law. Benham v. Morton & Furbish Agency, 2007 ME 83,

¶ 13, 929 A.2d 471. Here, there is no genuine dispute that Brown sold milk and

milk products to the public without a license as required by 7 M.R.S. § 2901-C(1)

and that the State Veterinarian advised Brown in 2006 that he did not need a milk

distributor’s license to sell his milk from the farm stand on his property. We

therefore review de novo the court’s application of principles of equity to these

facts to determine whether the State was entitled to judgment as a matter of law.

See Kondaur Capital Corp. v. Hankins, 2011 ME 82, ¶ 17, 25 A.3d 960 (“We

review the entry of a summary judgment de novo . . . .”); Strong, 681 A.2d at 19
                                                                                  11

(“Whether the facts of a case give rise to an estoppel is a question of law for the

court.”).

      [¶17] Based on this summary judgment record, the court did not err in

determining that the State was not equitably estopped from requiring Brown to

obtain a milk distributor’s license. Equitable estoppel requires a misrepresentation,

whether arising from misleading statements, conduct, or silence.           Pelletier,

2009 ME 11, ¶ 18, 964 A.2d 630; Bell, 1998 ME 123, ¶ 8, 711 A.2d 1292. Here,

there was no misrepresentation. The State Veterinarian’s statements to Brown in

2006 were accurate when they were made because, at that time, the Dairy

Inspection Program did not enforce licensing requirements on distributors of raw

milk who did not advertise their sales. The subsequent change in policy by the

Quality Assurance Division did not render the State Veterinarian’s earlier

statements misleading or fraudulent. Accordingly, there was no misrepresentation

by a governmental entity or official that could support the application of equitable

estoppel. See Dasha v. Me. Med. Ctr., 665 A.2d 993, 995 (Me. 1995) (“[The

defendant] made no affirmative misrepresentation, as required to support the

application of equitable estoppel.”); Waterville Homes, Inc. v. Me. Dep’t of

Transp., 589 A.2d 455, 457 (Me. 1991) (“[T]he complaint lacks an allegation of

the one element of a true estoppel defense that could provide a theory of relief:

misconduct, e.g., fraud or misrepresentation.”); cf. City of Auburn v.
12

Desgrosseilliers, 578 A.2d 712, 714-15 (Me. 1990) (concluding that equitable

estoppel prevented the enforcement of a zoning ordinance because members of the

City Council had affirmatively misled the nonconforming parties to violate the

ordinance).

         [¶18] Furthermore, even if the State Veterinarian’s statements in 2006 had

been misleading, the court did not err in concluding that the balancing of the

equities weighs against estopping the State from enforcing its licensing

requirements. See Strong, 681 A.2d at 19 (noting that the application of equitable

estoppel against a governmental entity depends on the particular governmental

agency involved, the particular governmental function being discharged, and

considerations of public policy). The court determined that, under the totality of

the circumstances, the public health implications of permitting Brown to sell milk

without a license outweigh the injury to Brown to obtain a license.6




     6
       With respect to the potential harm to Brown of obtaining a milk distributor’s license, Brown
contends that the court erred in finding that the maximum cost for Brown to comply with the State’s
licensing requirements is $300, pursuant to 7 M.R.S. § 2901-C(1). Brown asserts that this finding is
incorrect because he estimated that it would cost him $62,500 to meet the standards and sanitation
products for milk production and processing set out at 1 C.M.R. 01 001 329 §§ 5-6 (2007). Courts do not
make factual findings in considering motions for summary judgment, however. Alexander v. Mitchell,
2007 ME 108, ¶ 10 n.3, 930 A.2d 1016. To the extent that there exists a genuine issue as to the potential
cost to Brown to comply, the court’s ultimate legal conclusion was nonetheless correct because there was
no misrepresentation that could support equitable estoppel and because the balancing of the equities still
weighs against estopping the State’s regulation of milk products to protect public safety.
                                                                                  13

      [¶19]   This conclusion is supported by the important State interest in

protecting the public health and welfare through milk inspection and licensing to

ensure that dairy operations and sales facilities are sanitary and to minimize the

health risks associated with the consumption of milk products—both raw and

pasteurized—that have not been collected, bottled, or stored under safe and

sanitary conditions. See 7 M.R.S. §§ 2900 to 2910-B (2013) (regulating milk and

milk products); 1 C.M.R. 01 001 329 §§ 1-15 (2007) (establishing the procedures

and standards governing the inspection, permitting, testing, labeling, and sanitation

of milk and milk product production and distribution).

      [¶20]   The court’s conclusion is also supported by our recognition that

compelling policy reasons discourage applying equitable estoppel to restrict the

government from undertaking its essential functions.           These governmental

functions may include taxing citizens, see Fitzgerald v. City of Bangor,

1999 ME 50, ¶¶ 13-19, 726 A.2d 1253, or pursuing child support actions,

see Pelletier, 2009 ME 11, ¶¶ 18-19, 964 A.2d 630. The State’s responsibility to

protect the public health by ensuring sanitary conditions and proper business

operating practices for the preparation and sale of food to the public is an equally

essential function of government, and is one that militates against the application

of equitable estoppel. The importance of this governmental function must also be
14

viewed in the context of this case, where the Town of Blue Hill has left the

protection of public health with respect to the sale of local foods to market forces.7

         [¶21] For these reasons, the court did not err in concluding that equitable

estoppel does not bar the State’s enforcement of its public-health-protection

requirements that sellers and distributors of milk be licensed.

B.       The Blue Hill Ordinance

         [¶22] Brown next contends that summary judgment was improper because

an ordinance passed by the Town of Blue Hill exempts him from state licensing

requirements for milk distributors and operators of food establishments, and by

extension exempts him from the health and sanitation regulations imposed by those

licensing laws.8 In April 2011, the Town of Blue Hill adopted the Local Food and

Community Self-Governance Ordinance of 2011. Blue Hill, Me., Local Food and


     7
       As discussed below, the Town of Blue Hill’s Local Food and Community Self-Governance
Ordinance of 2011 exempts producers and processors of local foods from licensure and inspection if the
transaction is only between the producer or processor and a patron when the food is sold for home
consumption. Blue Hill, Me., Local Food and Community Self-Governance Ordinance of 2011 § 5.1
(April 1, 2011) (the Blue Hill Local Food Ordinance). The Blue Hill Local Food Ordinance provides in
its preamble: “We have faith in our citizens’ ability to educate themselves and make informed decisions.
We hold that federal and state regulations impede local food production and constitute a usurpation of our
citizens’ right to foods of their choice.” Blue Hill, Me., Local Food and Community Self-Governance
Ordinance of 2011 § 3 (April 1, 2011)
     8
       Brown also contends that the Blue Hill Local Food Ordinance exempts him from the labeling
requirement of 7 M.R.S. § 2902-B(1) (2013) for unpasteurized milk. The ordinance makes no reference
to labeling, however. See Blue Hill, Me., Local Food and Community Self-Governance Ordinance of
2011 §§ 1-11 (April 1, 2011). It is important to again note that, to the extent that Brown sells primarily
produce and not dairy products from his farm stand, he is exempt under state law from obtaining a food
establishment license. See 22 M.R.S. § 2152(4-A)(D).
                                                                                                        15

Community Self-Governance Ordinance of 2011 (April 1, 2011) (the Blue Hill

Local Food Ordinance).             Section 5.1 of the Blue Hill Local Food Ordinance

provides that “[p]roducers or processors of local foods in the Town of Blue Hill are

exempt from licensure and inspection provided that the transaction is only between

the producer or processor and a patron when the food is sold for home

consumption.” Id. § 5.1. The Ordinance applies to producers who sell their

products directly to patrons at farmers’ markets, roadside stands, or from their

farms. Id. Although section 5.1 of the ordinance may be read to exempt local food

producers from Blue Hill’s regulations, Brown interprets the section to exempt him

from State regulations as well.

        [¶23] The issue of whether a State statute preempts municipal regulation is

a question of law that we review de novo. E. Perry Iron & Metal Co., Inc. v. City

of Portland, 2008 ME 10, ¶ 13, 941 A.2d 457. Maine’s home rule statute grants

municipalities the authority expressed in the home rule provision of the Maine

Constitution9 to “exercise any power or function . . . which is not denied either

expressly or by clear implication.” 30-A M.R.S. § 3001 (2013); see E. Perry Iron

& Metal Co., 2008 ME 10, ¶ 7, 941 A.2d 457. However, municipal legislation will

   9
      The Maine Constitution provides: “The inhabitants of any municipality shall have the power to alter
and amend their charters on all matters, not prohibited by Constitution or general law, which are local and
municipal in character. The Legislature shall prescribe the procedure by which the municipality may so
act.” Me. Const. art. VIII, pt. 2, § 1.
16

be invalidated “when the Legislature has expressly prohibited local regulation, or

when the Legislature has intended to occupy the field and the municipal legislation

would frustrate the purpose of state law.”       Perkins v. Town of Ogunquit,

1998 ME 42, ¶ 7, 709 A.2d 106. State statutes may preempt local ordinances

either expressly or implicitly. Smith v. Town of Pittston, 2003 ME 46, ¶ 24,

820 A.2d 1200.

      [¶24]   Here, the State has already “occupied the field” with respect to

licensing of milk distributors and food establishments. See 7 M.R.S. § 2901-C(1)

(providing that milk distributors may not sell, transport, or transfer milk or milk

products without obtaining a milk distributor’s license); 22 M.R.S. § 2167

(prohibiting the operation of a food establishment without a license). Moreover,

the Blue Hill Local Food Ordinance does not indicate that its purpose is to exempt

local food producers from licensing requirements imposed by state law. Rather,

the Blue Hill Local Food Ordinance simply provides that “[p]roducers or

processors of local foods in the Town of Blue Hill are exempt from licensure and

inspection” when the transaction is only between the producer or processor and a

patron. Blue Hill, Me., Local Food and Community Self-Governance Ordinance of

2011 § 5.1. When reviewing the constitutionality of an ordinance, we presume that

the ordinance is constitutional and will reasonably construe the ordinance so as to

avoid an interpretation that would render it unconstitutional. Anderson v. Town of
                                                                                 17

Durham, 2006 ME 39, ¶ 19, 895 A.2d 944; Fitanides v. City of Saco, 2004 ME 32,

¶ 10, 843 A.2d 8.

      [¶25]   We construe the plain language of the Blue Hill Local Food

Ordinance to exempt local food producers and processors only from municipal

licensing and inspection requirements. This regulatory decision is well within the

Town of Blue Hill’s authority.      See Me. Const. art. VIII, pt. 2, § 1 (“The

inhabitants of any municipality shall have the power to alter and amend their

charters on all matters, not prohibited by Constitution or general law, which are

local and municipal in character.”). The Ordinance would be constitutionally

invalid and preempted only to the extent that it purports to exempt from state or

federal requirements the distribution of milk and operation of food establishments.

      [¶26] For these reasons, we construe the Blue Hill Local Food Ordinance to

exempt “[p]roducers and processors of local foods” from licensing and sanitation

requirements imposed by the Town of Blue Hill.           So limited, the issue of

preemption is avoided.
18

C.    Remaining Issues on Appeal

      [¶27] Brown’s remaining contentions on appeal may be addressed more

expeditiously.

      1.    Labeling of Unpasteurized Milk Products

      [¶28] Brown contends that the court erred in granting summary judgment on

Count II of the State’s complaint alleging that Brown failed to comply with

7 M.R.S. § 2902-B. Title 7 M.R.S. § 2902-B(1) states that “[a] person may not sell

unpasteurized milk or a product made from unpasteurized milk, including

heat-treated cheese, unless the label on that product contains the words ‘not

pasteurized.’” Brown admits that he sold unpasteurized milk and products made

from unpasteurized milk without labeling them as required by section 2902-B(1),

but asserts that he “substantially complied” with the law by posting an 8.5-inch by

11-inch sign at his farm stand warning, “[T]his milk is not pasteurized.” This is

noncompliance, not substantial compliance, with the law’s requirement that Brown

affix “the label on [the] product.”    Id.   The small sign does little to inform

customers at the farm stand who might not notice it, and does nothing to inform

individuals who may consume milk from the container once it has left the farm

stand. The court did not err in entering summary judgment on Count II of the

State’s complaint.
                                                                                                    19

        2.     The Court’s Award of Penalties

        [¶29] Brown further contends that the court erred in assessing penalties in

the amount of $1000 pursuant to 7 M.R.S. § 2908-A and 22 M.R.S. § 2167,

because these statutes do not authorize the court to award penalties for each act

that constitutes a violation of the State’s licensing and labeling laws.10                       Title

7 M.R.S. § 2908-A states that a person who “sell[s] milk or milk products in the

State without the license or permits provided in sections 2901-C and 2902-A, [or]

violate[s] sections 2901-A to 2903-B . . . commits a civil violation for which a fine

of not less than $250 and not more than $500 may be adjudged.” Title 22 M.R.S.

§ 2167 provides that a person who operates a food establishment without a license

“commits a civil violation for which a fine of not more than $500 may be adjudged

for each offense.”

        [¶30] We interpret the plain language of statutes to avoid absurd or illogical

results. Sinclair Builders, Inc. v. Unemployment Ins. Comm’n, 2013 ME 76, ¶ 10,

73 A.3d 1061. The plain language of 7 M.R.S. § 2908-A indicates that Brown

committed a civil violation every time that he sold milk without a milk

distributor’s license as required by section 2901-C or sold unpasteurized milk that


   10
       Brown also contends that the court erroneously interpreted the statutes as authorizing “per day”
penalties. This argument is without merit. The court explicitly concluded that the statutes do not
authorize penalties for each day that Brown was in noncompliance, but rather for each occurrence by
which Brown violated the statutes.
20

was not labeled “not pasteurized” as required by section 2902-B(1). Similarly, the

plain language of 22 M.R.S. § 2167 indicates that Brown committed a civil

violation each time that he operated a food establishment without a license.

Brown’s interpretation of these statutes, which would limit the court to award one

penalty regardless of the number of occurrences on which Brown unlawfully sold

milk or operated his farm stand, would have the illogical result of allowing a

person to continuously violate the State’s licensing and labeling requirements yet

be subject to minimal penalties. This result is particularly stark in the present case,

where Brown refused to comply with State laws despite the State’s efforts to assist

him with compliance. For these reasons, the court’s award of penalties was not in

error.

         3.    The Court’s Remaining Rulings

         [¶31] Brown contends that the court abused its discretion in declining to

strike from the State’s complaint pursuant to M.R. Civ. P. 12(f) the paragraph

alleging that samples of milk products taken from Brown’s farm stand were found

to have “bacteria counts ten to fifteen times greater than allowable limits.” See

Adelman v. Town of Baldwin, 2000 ME 91, ¶ 6, 750 A.2d 577 (“We review

motions to strike for abuse of discretion.”). The court did not abuse its discretion

in refusing to strike this paragraph from the complaint, as the paragraph was not

“redundant, immaterial, impertinent, or scandalous,” M.R. Civ. P. 12(f), but was
                                                                                             21

relevant to the sanitation and health concerns addressed in the compliant and to the

State’s request for injunctive relief.

       [¶32] The court likewise did not abuse its discretion in denying Brown’s

motions to alter or amend the judgment, to stay, and for findings of fact and

conclusions of law. See Ten Voters of Biddeford v. City of Biddeford, 2003 ME 59,

¶ 11, 822 A.2d 1196 (“We review the denial of motions for findings of fact and to

amend or alter the judgment for an abuse of discretion.”); Cutler Assocs., Inc. v.

Merrill Trust Co., 395 A.2d 453, 456 (Me. 1978) (“The grant or denial of the stay

rests in the sound discretion of the court.”). Brown argues that the court’s denial of

his motion to alter or amend the judgment was an abuse of discretion because the

court failed to consider evidence that it would cost Brown $20,00011 to comply

with licensing requirements, which was relevant to the balancing of the equities for

purposes of equitable estoppel. Because the court properly declined to apply the

doctrine of equitable estoppel as a matter of law based on the undisputed facts

discussed above, the court did not abuse its discretion in declining to consider

evidence tendered after the entry of judgment. Furthermore, Brown’s contention

that the court abused its discretion in refusing to stay the effect of its injunction



  11
       Brown had previously asserted that it would cost him $62,500 to comply with the licensing
requirements.
22

pending appeal pursuant to M.R. Civ. P. 62(a), (d) is rendered moot by our

affirmance of the trial court’s judgment.

       [¶33]    Finally, Brown contends that the court abused its discretion in

denying his motion for findings of fact and conclusions of law pursuant to

M.R. Civ. P. 52(a). Because a summary judgment decides a question as a matter

of law, “Rule 52(a) clearly provides no right to findings of fact in summary

judgment decisions.”        Jackson v. Casco N. Bank, N.A., 617 A.2d 204, 205

(Me. 1992).

       The entry is:

                       Judgment affirmed.


On the briefs:

       David G. Cox, Esq., The Law Office of David G. Cox,
       Columbus, Ohio; and Sandra H. Collier, Esq., Sandra Hylander
       Collier Law Offices, Ellsworth, for appellant Dan Brown

       Janet T. Mills, Attorney General, and Mark A. Randlett, Asst.
       Atty. Gen., Office of the Attorney General, for appellee State of
       Maine

At oral argument:

       David G. Cox, Esq., for appellant Dan Brown

       Mark A. Randlett, Asst. Atty. Gen., for appellee State of Maine

Hancock County Superior Court docket number CV-2011-70
FOR CLERK REFERENCE ONLY